WELCH, Justice
(dissenting).
In my view the first paragraph of the syllabus is not applicable and the majority is in error in its first conclusion that the order here appealed from is an order “nunc pro tunc.”
The Industrial Court first made an “Order on Appeal” and thereafter made and entered its “Corrected Order on Appeal” from which this appeal or application for review is prosecuted. I think the characteristics which distinguish such an order from an order “nunc pro tunc” are well defined and established.
That original erroneous conclusion led the majority to the final conclusion, which I think erroneous, that this last order is not the fully appealable final order or award or decision under the statute.
It is my view that such a “corrected order” is an appealable order, or an order subject to review under the statute, and that the time to commence action for review dates from such order.
I respectfully dissent.
I am authorized to say that HALLEY, J., concurs in these views.